Citation Nr: 1222906	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for left upper extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945 and from October 1950 to November 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2009 and March 2011, these matters were remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

Although, the Board sincerely regrets the delay, these matters must be remanded once again in order to provide the Veteran every opportunity for VA examinations.

In this case, the Veteran has indicated that at his age he is unable to make the two-hour drive from his home to the VA Medical Center in Dallas.  Accordingly, he requested if his examination could be conducted closer to his residence.  He was reportedly assured by VA personnel that he would not have to travel to Dallas as closer facilities were available that could conduct the examination.  See January 2011 statement.  Based on this communication, the Board instructed the RO in the March 2011 remand to arrange, to the extent possible, for the Veteran to undergo VA examination(s) near his residence in Paradise, Texas.  

The subsequent evidence of record merely shows that the Veteran was scheduled to appear for, and did not report to, an examination at the Dallas VA Medical Center.  The file does not indicate what efforts, if any, were undertaken to accommodate the Veteran's request to be examined at a facility closer to his home.  Therefore, the Board must conclude that the March 2011 remand instructions have not been substantially complied with.  As a result, an additional remand is necessary in order for the Veteran to be scheduled for an examination closer to Paradise, Texas, or for the RO to clearly indicate in the record that the only facility capable of performing the examination is the VA Medical Center in Dallas, Texas.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain any additional records of VA treatment not already associated with the claims file.

2. Schedule the Veteran for VA examination(s) with appropriate examiner(s), to the extent possible, near the Veteran's residence in Paradise, Texas.  If the Dallas, Texas, VAMC is the closest facility to his residence capable of affording an examination, then inform the Veteran of such and clearly notate in the claims file that there is no closer facility that can conduct the examination.

3. Regarding the Veteran's sinusitis claim, the examiner should determine the nature and etiology of any currently present sinusitis.  The claims file, to include the previous and current remands, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the record, the examiner should express whether any current sinusitis is at least as likely as not related to the Veteran's active service.

The supporting rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

4. Regarding the Veteran's hypertension claim, the examiner should determine the nature and etiology of the Veteran's hypertension.  The claims file, to include the previous and current remands, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the record, the examiner should express whether the Veteran's hypertension is at least as likely as not related to his active service, and if not, whether it is proximately due to the service-connected diabetes mellitus, type 2.  

As a separate response, if the hypertension is not directly related to active service, the examiner should also state whether it is at least as likely as not  aggravated (permanently worsened beyond its natural progression) by the service-connected diabetes mellitus, type 2.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The supporting rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

5. Regarding the Veteran's left upper extremity peripheral neuropathy claim, the examiner should determine the nature and etiology of any currently present left upper extremity peripheral neuropathy.  The claims file, to include the previous and current remands, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the record, the examiner should express whether any currently present left upper extremity peripheral neuropathy is at least as likely as not related to the Veteran's active service and if not, whether it is proximately due to the service-connected diabetes mellitus, type 2.

As a separate response, if the left upper extremity peripheral neuropathy is not directly related to active service, the examiner should also state whether it is at least as likely as not  aggravated (permanently worsened beyond its natural progression) by the service-connected diabetes mellitus, type 2.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The supporting rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

6. Then, the AMC/RO is to re-adjudicate the claims of entitlement to service connection for sinusitis, hypertension and left upper extremity peripheral neuropathy.  If they remain denied, the AMC/RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



